Rost, J.,

delivered the opinion of the court.
This is an action upon a promissory note. The defendants and appellants have assigned as errors apparent upon the face of the record: That a judgment by default, taken in this case, was made final, after it had been set aside, and they had answered to the merits, and prayed for a trial by jury. .
. The error exists, and in our opinion vitiates the proceedings. The cause should have been tried by jury, contradictorily, with the defendants; and it must be remanded for that purpose.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be avoided and reversed, and the case remanded, to be proceeded in according to law ; the plaintiff and appellee paying the costs of this appeal.